Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because 
Step 1: Claim 1 recites a method for performing a series of steps, and therefore is a process, which is a statutory category of invention.
Step 2A, Prong One: Claim 1 recites an abstract idea of mental processes. In the claim, the steps of “acquiring conversation content to be replied”, “determining an event node matched with the conversation content from an event graph, the event graph being a pre-constructed directed graph and comprising event nodes corresponding to different events respectively, and sides between the event nodes indicating logical relationships between the different events”, “determining an event node for guiding reply generation from the event graph according to the matched event node and the connection mode among the event nodes” and “generating conversation reply content according to the event node for guiding reply generation” are recited at a high level of generality such that it could be practically performed by the human.  The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations in the mind but for generic computer components. The event graph constructed based on narrative text and different events extracted from the narrative text.  These concepts fall into the “mental process” group of abstract ideas, which are evaluations and/or judgements. Nothing in the claim precludes the above steps from being practically performed by the human. See MPEP 2106.04 and the 2019 PEG.
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above. The steps recited in the claim, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Claim 8:
Step 1: Claim 8 recites a system comprising components for performing a plurality of functions, and therefore is a machine, which is a statutory category of invention.
Step 2A, Prong One: Claim 8 recites an abstract idea of mental processes. In the claim, the functions of “acquiring conversation content to be replied”, “determining an event node matched with the conversation content from an event graph, the event graph being a pre-constructed directed graph and comprising event nodes corresponding to different events respectively, and sides between the event nodes indicating logical relationships between the different events”, “determining an event node for guiding reply generation from the event graph according to the matched event node and the connection mode among the event nodes” and “generating conversation reply content according to the event node for guiding reply generation” are recited at a high level of generality such that it could be practically performed by the human.  The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations in the mind but for generic computer components. The event graph constructed based on narrative text and different events extracted from the narrative text. These concepts fall into the “mental process” group of abstract ideas, which are evaluations and/or judgements. Other than reciting “an electronic device”, “processor”, “a memory connected with the at least one processor communicatively” and “instruction” operated to perform the recited functions, nothing in the claim precludes the above steps from being practically performed by the human. See MPEP 2106.04 and the 2019 PEG.
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application.  Claim 8 recites the additional elements of “an electronic device”, “processor”, “a memory connected with the at least one processor communicatively” and “instruction” that are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above, claim 8 recites the additional elements of “an electronic device”, “processor”, “a memory connected with the at least one processor communicatively” and “instruction”. These limitations are merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Claim 15:
Step 1: Claim 15 recites a non-transitory computer readable storage medium, which is a statutory category of invention.
Step 2A, Prong One: Claim 15 recites an abstract idea of mental processes. In the claim, the functions of “acquiring conversation content to be replied”, “determining an event node matched with the conversation content from an event graph, the event graph being a pre-constructed directed graph and comprising event nodes corresponding to different events respectively, and sides between the event nodes indicating logical relationships between the different events”, “determining an event node for guiding reply generation from the event graph according to the matched event node and the connection mode among the event nodes” and “generating conversation reply content according to the event node for guiding reply generation” are recited at a high level of generality such that it could be practically performed by the human.  The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations in the mind but for generic computer components. The event graph constructed based on narrative text and different events extracted from the narrative text. These concepts fall into the “mental process” group of abstract ideas, which are evaluations and/or judgements. Other than reciting “a non-transitory computer readable storage medium” and “instructions” operated to perform the recited functions, nothing in the claim precludes the above steps from being practically performed in the mind. See MPEP 2106.04 and the 2019 PEG.  
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application.  Claim 15 recites the additional elements of “a non-transitory computer readable storage medium” and “instructions” The “medium” and “instructions” are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above, claim 15 recites the additional elements of ““a non-transitory computer readable storage medium” and “instructions” These limitations are merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 6, 8, 13, 15, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by submitted prior art Niu et al. (CN201910931638).
As to claim 1, Niu teaches a method for generating a conversation, comprising: acquiring conversation content to be replied ([44]); determining an event node matched with the conversation content from an event graph, the event graph being a pre-constructed directed graph ([45, 48-50] – preset knowledge graph) and comprising event nodes corresponding to different events respectively, and sides (edge) between the event nodes indicating logical relationships between the different events ([45, 52]); determining an event node for guiding reply generation from the event graph according to the matched event node and the connection mode among the event nodes ([45-46, 52-54, 83-84]); and generating conversation reply content according to the event node for guiding reply generation ([53-54, 83-84]).
As to claims 6, 13, and 20, Niu teaches the method according to claim 1, the electronic device according to claim 8, and the non-transitory computer readable storage medium according claim 15, wherein the generating conversation reply content according to the event node for guiding reply generation ([53-54, 83-84]) comprises: generating the conversation reply content according to the event node for guiding reply generation and the conversation content ([40, 43, 52-54, 58, 83-84]).
Claims 8 and 15 rejected for the same reasons discussed above with respect to claim 1. Furthermore, Niu teaches an electronic device, processor, a memory connected with the at least one processor; wherein the memory stores instructions executable by the at least one processor to cause the at least one processor the perform the method, a non-transitory computer readable storage medium with computer instructions store thereon wherein the computer instructions are used for causing a computer to perform the method for generating a conversation ([95-98]).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al. (CN201910931638).
As to claims 7 and 14, Niu teaches the method according to claim 6 and the electronic of claim 13, wherein generating the conversation reply content in conjunction with the event node for guiding reply generation and the conversation content ([40, 43, 52-54, 58, 83-84]).
Niu does not explicitly discuss the generating the conversation reply content in conjunction with the event node for guiding reply generation and the conversation content comprises inputting the event node for guiding reply generation and the conversation content into a pre-trained reply generating model, so as to obtain the conversation reply content. However, Niu teaches a model used to select a new target topic node from the neighbor nodes of the previous topic node [47]; a large amount of dialogue training data can be obtained based on dialogue history data, the dialogue training data already contains knowledge graph through other dialogue training data is manually or automatically annotated based on the knowledge graph ([64]),  generating a target vector and decode the target vector through a preset decoder to generate a reply sentence and output it ([59, 94]), and generating conversation reply content according to the event node for guiding reply generation ([54]).
It would have been obvious to generate guiding reply and the conversation content into a pre-trained reply generating model to obtain the conversation reply content for the purpose of motivating pre-trained reply generating model to generate more accurate reply and closer to the conversation content.
Allowable Subject Matter
6.	Claims 2, 4, 9, 11, 16, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3, 5, 10, 12, 17, 19 objected because they depend on objected claims 2, 4, 9, 11, 16, 18, respectively.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mishra (2017/0214641) teaches attachment reply handling in  networked messaging systems.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652